   Case: 1:19-cv-07844 Document #: 18 Filed: 01/13/20 Page 1 of 4 PageID #:66




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

EVEIANA NAZARIO,

                  Plaintiff,

     -against-
                                            Case No.: 1:19-cv-07844
SIRIUS XM RADIO INC.,
                                            Hon. Charles R. Norgle, Sr.
                  Defendant.


  NOTICE OF THE SUPREME COURT’S GRANT OF CERTIORARI IN BARR v.
       AMERICAN ASSOCIATION OF POLITICAL CONSULTANTS INC.

                                    Christopher Adam Hall
                                    JONES DAY
                                    77 West Wacker
                                    Chicago, Illinois 60601-1692
                                    Tel: (312) 782-3939
                                    Email: chall@jonesday.com

                                    Thomas Demitrack (pro hac vice forthcoming)
                                    JONES DAY
                                    North Point
                                    901 Lakeside Avenue
                                    Cleveland, OH 44114-1190
                                    Tel: (216) 586-3939
                                    Email: tdemitrack@jonesday.com

                                    Lee A. Armstrong (pro hac vice forthcoming)
                                    JONES DAY
                                    250 Vesey Street
                                    New York, New York
                                    Tel: (212) 326-3939
                                    Email: laarmstrong@jonesday.com
                                    Attorneys for Defendant Sirius XM Radio Inc.




                                      -i-
     Case: 1:19-cv-07844 Document #: 18 Filed: 01/13/20 Page 2 of 4 PageID #:66




       Sirius XM Radio Inc. respectfully writes to inform the Court that the Supreme Court

granted certiorari in Barr v. American Association of Political Consultants, Inc. See __ S. Ct. __,

2020 WL 113070 (U.S. Jan. 10, 2020) (mem.). Sirius XM addressed the then-pending Barr

certiorari petition in its motion to dismiss or to stay filed last week. See Dkt. 10 at 14, 15. Barr

will consider the same questions raised in Sirius XM’s motion to dismiss or to stay: whether the

TCPA’s restrictions on calls placed using an “automatic telephone dialing system” are

impermissibly content-based and, if so, whether the proper remedy is to invalidate the prohibition

or to sever the content-based exemptions. See Pet. for Cert. i, Barr v. Am. Ass’n of Political

Consultants, Inc., No. 19-631 (U.S.) (asking the Court to consider these questions), available at

https://tinyurl.com/sm5nvbm.

       In light of the date on which the Supreme Court granted certiorari, it can be expected that

the Court will issue its decision by June 2020, the end of the current Term.



Dated: January 13, 2020                              Respectfully submitted,

                                              /s/ Christopher A. Hall

                                              Christopher Adam Hall
                                              JONES DAY
                                              77 West Wacker
                                              Chicago, Illinois 60601-1692
                                              Tel: (312) 782-3939
                                              Fax: (312) 782-8585
                                              Email: chall@jonesday.com

                                              Thomas Demitrack (pro hac vice forthcoming)
                                              JONES DAY
                                              North Point
                                              901 Lakeside Avenue
                                              Cleveland, OH 44114-1190
                                              Tel: (216) 586-3939
                                              Fax: (216) 579-0212
                                              Email: tdemitrack@jonesday.com
Case: 1:19-cv-07844 Document #: 18 Filed: 01/13/20 Page 3 of 4 PageID #:66




                                 Lee A. Armstrong (pro hac vice forthcoming)
                                 JONES DAY
                                 250 Vesey Street
                                 New York, New York
                                 Tel: (212) 326-3939
                                 Fax: (212) 755-7306
                                 Email: laarmstrong@jonesday.com
                                 Attorneys for Defendant Sirius XM Radio Inc.




                                   -2-
     Case: 1:19-cv-07844 Document #: 18 Filed: 01/13/20 Page 4 of 4 PageID #:66




                               CERTIFICATE OF SERVICE

       I, Christopher A. Hall, hereby certify that on January 13, 2020, a copy of the foregoing

was filed using the CM/ECF system, which will effectuate service on all counsel of record.




                                                    /s/ Christopher A. Hall
